Case 2:19-cv-00828-MWF-MAA Document 83-5 Filed 10/03/19 Page 1 of 3 Page ID #:1975




     1   SHEPPARD MULLIN RICHTER & HAMPTON LLP
         JILL M. PIETRINI (Cal. Bar No. 138335)
     2     jpietrini@sheppardmullin.com
         PAUL A. BOST (Cal. Bar No. 261531)
     3     pbost@sheppardmullin.com
         1901 Avenue of the Stars, Suite 1600
     4   Los Angeles, California 90067-6017
         Telephone: (310) 228-3700
     5   Facsimile: (310) 228-3701
     6   Attorneys for Plaintiff and Counter-Defendant
         UNITED ARTISTS CORPORATION
     7
     8                       UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
     9
                                  WESTERN DIVISION
    10
    11   UNITED ARTISTS CORPORATION,             Case No. 2:19-cv-00828-MWF-MAAx
         a Delaware corporation,
    12                                           PLAINTIFF AND COUNTER-
                        Plaintiff,               DEFENDANT UNITED ARTISTS
    13                                           CORPORATION’S PROOF OF
               v.                                SERVICE OF EX PARTE
    14                                           APPLICATION FOR A
                                                 TEMPORARY RESTRAINING
    15   UNITED ARTIST STUDIOS LLC, a            ORDER AND PRELIMINARY
         Nevada limited liability company;       INJUNCTION AGAINST
    16   UNITED ARTIST FILM FESTIVAL             DEFENDANT SCHRAMM AND
         LLC, a Nevada limited liability         SUPPORTING PAPERS
    17   company; XLI TECHNOLOGIES
    18   INC., a revoked Nevada corporation;
         XLI41 L.L.C., a Nevada limited          Courtroom: 350 W. 1st Street, 5A
    19   liability company; JAMES P.             Judge: Hon. Michael W. Fitzgerald
         SCHRAMM, an individual; and
    20   DOES 1-10, inclusive,                   Complaint Filed: Feb. 5, 2019
                        Defendants.              FAC Filed: March 26, 2019
    21
    22   AND COUNTERCLAIMS.
    23
    24
    25
    26
    27
    28
Case 2:19-cv-00828-MWF-MAA Document 83-5 Filed 10/03/19 Page 2 of 3 Page ID #:1976




     1                                   PROOF OF SERVICE
     2               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
     3       At the time of service, I was over 18 years of age and not a party to this
       action. I am employed in the County of Los Angeles, State of California. My
     4 business address is 1901 Avenue of the Stars, Suite 1600, Los Angeles, CA 90067-
       6055.
     5
             On October 3, 2019, I served true copies of the following document(s)
     6 described as:
     7      PLAINTIFF AND COUNTER-DEFENDANT UNITED ARTISTS
             CORPORATION’S EX PARTE APPLICATION FOR A TEMPORARY
     8       RESTRAINING ORDER AND PRELIMINARY INJUNCTION AGAINST
             DEFENDANT SCHRAMM
     9
            PLAINTIFF AND COUNTER-DEFENDANT UNITED ARTISTS
    10       CORPORATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
             SUPPORT OF ITS EX PARTE APPLICATION FOR A TEMPORARY
    11       RESTRAINING ORDER AND PRELIMINARY INJUNCTION AGAINST
             DEFENDANT SCHRAMM
    12
            DECLARATION OF DANIEL M. FLORES IN SUPPORT OF PLAINTIFF
    13       AND COUNTER-DEFENDANT UNITED ARTISTS CORPORATION’S EX
             PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
    14       AND PRELIMINARY INJUNCTION AGAINST DEFENDANT SCHRAMM
    15      DECLARATION OF PAUL A. BOST IN SUPPORT OF PLAINTIFF AND
             COUNTER-DEFENDANT UNITED ARTISTS CORPORATION’S EX
    16       PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
             AND PRELIMINARY INJUNCTION AGAINST DEFENDANT SCHRAMM
    17
            [PROPOSED] ORDER GRANTING PLAINTIFF AND COUNTER-
    18         DEFENDANT UNITED ARTISTS CORPORATION’S EX PARTE
               APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND
    19         PRELIMINARY INJUNCTION AGAINST DEFENDANT SCHRAMM
    20         on the interested parties in this action as follows:
    21 office@calicounsels.com                                  Attorney for Defendants and
       esapir@calicounsels.com                                  Counterclaimants
    22
    23
              BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
    24 the document(s) to be sent from e-mail address pbost@sheppardmullin.com to the
       persons at the e-mail addresses listed in the Service List. I did not receive, within a
    25 reasonable time after the transmission, any electronic message or other indication
       that the transmission was unsuccessful.
    26
       ///
    27
       ///
    28
                                                    -2-                                          .
Case 2:19-cv-00828-MWF-MAA Document 83-5 Filed 10/03/19 Page 3 of 3 Page ID #:1977




     1          I declare under penalty of perjury under the laws of the State of California
         that the foregoing is true and correct.
     2
                  Executed on October 3, 2019, at Los Angeles, California.
     3
     4
                                                     /s/Paul A. Bost
     5                                               Paul A. Bost
     6
     7   SMRH:4810-6844-7144.1

     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   -3-                                         .
